--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 22nd day of December, 2008

AMONG:

KITCHER RESOURCES INC., a Nevada corporation, C/O 15th Floor, 654 Madison
Avenue, New York, New York 10021

(“Pubco”)

AND:

BLUE WATER VENTURES OF KEY WEST, INC., a Florida corporation, c/o W. Keith Webb,
1765 Country Walk Drive, Orange Park, FL 32003

(“Priveco”)

AND:

THE SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1 ATTACHED HERETO

(the “Selling Shareholders”)

WHEREAS:

A.

The Selling Shareholders are the registered and beneficial owners of all issued
and outstanding shares in the capital of Priveco;

    B.

Pubco has agreed to issue that number of post Share Split (as defined herein)
common shares in the capital of Pubco as of the Closing Date (as defined herein)
representing no less than 65% of the issued and outstanding shares of Pubco
after giving effect to all transactions contemplated herein, to the Selling
Shareholders as consideration for the purchase by Pubco of all of the issued and
outstanding common shares of Priveco held by the Selling Shareholders; and

    C.

Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders to Pubco in exchange
for common shares of Pubco.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1. DEFINITIONS

1.1 Definitions

     The following terms have the following meanings, unless the context
indicates otherwise:

--------------------------------------------------------------------------------

- 2 -

(a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

    (b)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

    (c)

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Pubco and Priveco of the conditions precedent set out in Sections 5.1 and 5.2
respectively;

    (d)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

    (e)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;

    (f)

“GAAP” shall mean United States Generally Accepted Accounting Principles applied
in a manner consistent with prior periods;

    (g)

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

    (h)

“Private Placement” shall mean a private placement financing by Pubco for
minimum gross proceeds of $1,550,000, to be completed on or before the Closing
Date, of which the parties acknowledge $355,000 has been received by Pubco prior
to the date hereof, consisting of up to 3,444,444 shares of common stock at
$0.45 per share;

    (i)

“Priveco Shares” shall mean the 100 common shares of Priveco held by the Selling
Shareholders, being all of the issued and outstanding common shares of Priveco
beneficially held, either directly or indirectly, by the Selling Shareholders;

    (j)

Pubco Shares” shall mean that number of fully paid and non-assessable common
shares of Pubco, to be issued to the Selling Shareholders by Pubco on the
Closing Date, representing no less than 65% of the issued and outstanding shares
of Pubco after giving effect to the Share Split and all of the other
transactions contemplated herein;

    (k)

“SEC” shall mean the Securities and Exchange Commission;

    (l)

“Securities Act” shall mean the Securities Act of 1933, as amended;

    (m)

“Share Split” shall mean a two for three reverse split of Pubco’s issued and
outstanding common shares, to be completed on or before the Closing Date;

    (n)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and


--------------------------------------------------------------------------------

- 3 -

(o)

“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Pubco Shares.

1.2 Schedules

     The following schedules are attached to and form part of this Agreement:

  Schedule 1 – Selling Shareholders   Schedule 1A – Execution Page for Selling
Shareholders   Schedule 2 – US Securities Law Questionnaire   Schedule 3 –
Directors and Officers of Priveco   Schedule 4 – Directors and Officers of Pubco
  Schedule 5 – Priveco Leases, Subleases, Claims, Capital Expenditures, Taxes
and Other Property Interests   Schedule 6 – Priveco Intellectual Property  
Schedule 7 – Priveco Material Contracts   Schedule 8 – Priveco Employment
Agreements and Arrangements

1.3 Currency

     All references to currency referred to in this Agreement are in United
States Dollars (US$), unless expressly stated otherwise.

2. THE OFFER, PURCHASE AND SALE OF SHARES

2.1 Offer, Purchase and Sale of Shares

     Subject to the terms and conditions of this Agreement, the Selling
Shareholders hereby covenant and agree to sell, assign and transfer to Pubco,
and Pubco hereby covenants and agrees to purchase from the Selling Shareholders
all of the Priveco Shares held by the Selling Shareholders.

2.2 Consideration

     As consideration for the sale of the Priveco Shares by the Selling
Shareholders to Pubco, Pubco shall allot and issue the Pubco Shares to the
Selling Shareholders in the amount set out opposite each Selling Shareholder’s
name in Schedule 1, certain Pubco Shares for the Priveco Shares held by each
Selling Shareholder. The Selling Shareholders acknowledge and agree that the
Pubco Shares are being issued pursuant to an exemption from the prospectus and
registration requirements of the Securities Act. As required by applicable
securities law, the Selling Shareholders agree to abide by all applicable resale
restrictions and hold periods imposed by all applicable securities legislation.
All certificates representing the Pubco Shares issued on Closing will be
endorsed with one of the following legend pursuant to the Securities Act in
order to reflect the fact that the Pubco Shares will be issued to the Selling
Shareholders pursuant to an exemption from the registration requirements of the
Securities Act:

     For Selling Shareholders not resident in or a citizen of the United States:

> “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT
> TO REGULATION S UNDER THE SECURITIES ACT OF 1933
> 
> (“Securities Act”). [defined in Section 1.1(l) as “Securities Act”—change made
> globally]

--------------------------------------------------------------------------------

- 4 -

> NONE OF THE SECURITIES REPRESENTED HEREBY HAS BEEN REGISTERED UNDER THE
> SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
> FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
> SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE
> SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES
> MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. “UNITED
> STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES
> ACT.”

For Selling Shareholders resident in the United States:

> “NONE OF THE SECURITIES REPRESENTED HEREBY HAS BEEN REGISTERED UNDER THE
> SECURITIES ACT OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> [reference to Reg S deleted – not applicable] OR PURSUANT TO AN EFFECTIVE
> REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
> EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
> THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
> ACT. [same comment]

2.3 Share Exchange Procedure

     Each Selling Shareholder may exchange his, her or its certificate
representing the Priveco Shares by delivering such certificate to Pubco duly
executed and endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the Pubco Shares to the
holder thereof, together with:

(a)

The execution page for the Selling Shareholder in the form set out in Schedule
1A; and

    (b)

the US Securities Law Questionnaire (the “US Questionnaire”), a copy of which is
set out in Schedule 2.


--------------------------------------------------------------------------------

- 5 -

2.4 Fractional Shares

     Notwithstanding any other provision of this Agreement, no certificate for
fractional shares of the Pubco Shares will be issued in the Transaction. In lieu
of any such fractional shares, if any of the Selling Shareholders would
otherwise be entitled to receive a fraction of a share of the Pubco Shares upon
surrender of certificates representing the Priveco Shares for exchange pursuant
to this Agreement, the Selling Shareholders will be entitled to have such
fraction rounded up to the nearest whole number of Pubco Shares and will receive
from Pubco a stock certificate representing same.

2.5 Closing Date

     The Closing will take place, subject to the terms and conditions of this
Agreement, on the Closing Date, which shall occur within 45 days from the date
hereof, subject to any extension by mutual agreement of the parties.

2.6 Restricted Shares

     The Selling Shareholders acknowledge that the Pubco Shares issued pursuant
to the terms and conditions set forth in this Agreement will have such hold
periods as are required under applicable securities laws and as a result may not
be sold, transferred or otherwise disposed, except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in each case only in accordance with all applicable state or
provincial securities laws.

2.7 Exemptions

     The Selling Shareholders acknowledge that Pubco has advised such Selling
Shareholders that Pubco is relying upon the representations and warranties of
the Selling Shareholders set out in the Questionnaires to issue the Pubco Shares
under an exemption from the registration requirements of the Securities Act.

3. REPRESENTATIONS AND WARRANTIES OF PRIVECO

     As of the Closing, Priveco and the Selling Shareholders, jointly and
severally, represent and warrant to Pubco, and acknowledge that Pubco is relying
upon such representations and warranties, in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Pubco, as follows:

3.1 Organization and Good Standing

     Priveco is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and has the requisite corporate
power and authority to own, lease and to carry on its business as now being
conducted. Priveco is duly qualified to do business and is in good standing as a
corporation in each of the jurisdictions in which Priveco owns property, leases
property, does business, or is otherwise required to do so, where the failure to
be so qualified would have a material adverse effect on the business of Priveco
taken as a whole.

--------------------------------------------------------------------------------

- 6 -

3.2 Authority

     Priveco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’s board of directors. No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

    (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

    (c)

as limited by public policy.

3.3 Capitalization of Priveco

     The entire authorized capital stock and other equity securities of Priveco
consists of 14,000,000 common shares (the “Priveco Common Stock”) and 2,000,000
preferred shares (the “Priveco Preferred Stock”). As of the date of this
Agreement, there are 100 shares of Priveco Common Stock and 1,063,603 shares of
Priveco Preferred Stock issued and outstanding. All of the issued and
outstanding shares of Priveco Common and Preferred Stock have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable, are not subject to pre-emptive
rights and were issued in full compliance with the laws of the State of Florida.
There are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating Priveco to issue any
additional shares of Priveco Common or Preferred Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Priveco any shares of Priveco Common or Preferred Stock. There are
no agreements purporting to restrict the transfer of the Priveco Common Stock,
no voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Priveco Common Stock.

--------------------------------------------------------------------------------

- 7 -

3.4 Title and Authority of Selling Shareholders

     Each of the Selling Shareholders is and will be as of the Closing, the
record [if necessary to Agreement and] beneficial owner of and will have good
and marketable title to all of the Priveco Common Stock held by it and will hold
such free and clear of all liens, charges and encumbrances whatsoever; and such
Priveco Common Stock held by such Selling Shareholders have been duly and
validly issued and are outstanding as fully paid and non-assessable common
shares in the capital of Priveco. Each of the Selling Shareholders has due and
sufficient right and authority to enter into this Agreement on the terms and
conditions herein set forth and to transfer the registered, legal and beneficial
title and ownership of the Priveco Common Stock held by it.

3.5 Shareholders of Priveco Common Stock

     As of the Closing Date, Schedule 1 contains a true and complete list of the
holders of all issued and outstanding shares of the Priveco Common Stock
including each holder’s name, address and number of Priveco Shares held.

3.6 Directors and Officers of Priveco

     The duly elected or appointed directors and the duly appointed officers of
Priveco are as set out in Schedule 3.

3.7 Corporate Records of Priveco

     The corporate records of Priveco, as required to be maintained by it
pursuant to all applicable laws, are accurate, complete and current in all
material respects, and the minute book of Priveco is, in all material respects,
correct and contains all records required by all applicable laws, as applicable,
in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Priveco.

3.8 Non-Contravention

     Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

    (b)

violate any provision of the Constitution, Articles of Incorporation or any
other constating documents of Priveco, or any applicable laws; or

    (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco, or any of
its material property or assets.


--------------------------------------------------------------------------------

- 8 -

3.9 Actions and Proceedings

     To the best knowledge of Priveco, there is no basis for and there is no
action, suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting Priveco or which involves any of the business,
or the properties or assets of Priveco that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Priveco taken as a whole (a
“Priveco Material Adverse Effect”). To the best knowledge of Priveco, there is
no reasonable basis for any claim or action that, based upon the likelihood of
its being asserted and its success if asserted, would have such a Priveco
Material Adverse Effect.

3.10 Compliance

(a)

To the best knowledge of Priveco, Priveco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Priveco;

    (b)

To the best knowledge of Priveco, Priveco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Priveco Material Adverse Effect;

    (c)

Priveco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Priveco, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

    (d)

Priveco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Priveco has not
received any notice of any violation thereof, nor is Priveco aware of any valid
basis therefore.

3.11 Filings, Consents and Approvals

     No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Priveco of the Transaction
contemplated by this Agreement or to enable Pubco to continue to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.

3.12 Financial Representations

     The consolidated audited balance sheets for Priveco for its last two fiscal
years ended December 31, 2007 and the interim period ended September 30, 2008
(the “Priveco Accounting Date”) together with related statements of income, cash
flows, and changes in shareholder’s equity for such fiscal years and the interim
period (collectively, the “Priveco Financial Statements”) to be supplied on or
before the Closing Date:

(a)

are in accordance with the books and records of Priveco;


--------------------------------------------------------------------------------

- 9 -

(b)

present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

    (c)

have been prepared in accordance with GAAP.

     Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.

3.13 Absence of Undisclosed Liabilities

     Priveco does not have any material Liabilities or obligations either direct
or indirect, matured or unmatured, absolute, contingent or otherwise that exceed
$5,000, which:

(a)

are not set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;

    (b)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

    (c)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Priveco Financial Statements

3.14 Tax Matters

(a)

As of the date hereof:

      (i)

Priveco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Priveco,
and

      (ii)

to the best knowledge of Priveco, all such returns are true and correct in all
material respects;

      (b)

to the best knowledge of Priveco, Priveco has paid all Taxes that have become or
are due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

      (c)

Priveco is not presently under or has not received notice of, any contemplated
investigation or audit by regulatory or governmental agency of body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

      (d)

to the best knowledge of Priveco, all Taxes required to be withheld on or prior
to the date hereof from employees for income Taxes, social security Taxes,
unemployment Taxes and other similar


--------------------------------------------------------------------------------

- 10 -

withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

    (e)

to the best knowledge of Priveco, the Priveco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Priveco for the accounting period ended on the Priveco Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Priveco Accounting Date or for any profit
earned by Priveco on or prior to the Priveco Accounting Date or for which
Priveco is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Priveco Financial Statements.

3.15 Absence of Changes

     Since the Priveco Accounting Date, Priveco has not:

(a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

    (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

    (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

    (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

    (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

    (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

    (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

    (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

    (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

    (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to,


--------------------------------------------------------------------------------

- 11 -

any of its employees or directors or made any increase in, or any addition to,
other benefits to which any of its employees or directors may be entitled;

    (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

    (l)

agreed, whether in writing or orally, to do any of the foregoing.

3.16 Absence of Certain Changes or Events

     Since the Priveco Accounting Date, there has not been:

(a)

a Priveco Material Adverse Effect; or

    (b)

any material change by Priveco in its accounting methods, principles or
practices.

3.17 Subsidiaries

     Priveco does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations.

3.18 Personal Property

     Priveco possesses, and has good and marketable title of all property
necessary for the continued operation of the business of Priveco as presently
conducted and as represented to Pubco. All such property is used in the business
of Priveco. All such property is in reasonably good operating condition (normal
wear and tear excepted), and is reasonably fit for the purposes for which such
property is presently used. All material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Priveco is owned
by Priveco free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, except as disclosed in Schedule 5.

3.19 Intellectual Property

(a) Intellectual Property Assets

     Priveco owns or holds an interest in all intellectual property assets
necessary for the operation of the business of Priveco as it is currently
conducted (collectively, the “Intellectual Property Assets”), including:

  (i)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

        (ii)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

        (iii)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

        (iv)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints


--------------------------------------------------------------------------------

- 12 -

owned, used, or licensed by Priveco as licensee or licensor (collectively, the
“Trade Secrets”).

(b) Agreements

     Schedule 6 contains a complete and accurate list and summary description,
including any royalties paid or received by Priveco, of all contracts and
agreements relating to the Intellectual Property Assets to which Priveco is a
party or by which Priveco is bound, except for any license implied by the sale
of a product and perpetual, paid-up licenses for commonly available software
programs with a value of less than $500 under which Priveco is the licensee. To
the best knowledge of Priveco, there are no outstanding or threatened disputes
or disagreements with respect to any such agreement.

(c) Intellectual Property and Know-How Necessary for the Business

     Except as set forth in Schedule 6, Priveco is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, and has the right to use without payment to a third party of all the
Intellectual Property Assets. Except as set forth in Schedule 6, all former and
current employees and contractors of Priveco have executed written contracts,
agreements or other undertakings with Priveco that assign all rights to any
inventions, improvements, discoveries, or information relating to the business
of Priveco. No employee, director, officer or shareholder of Priveco owns
directly or indirectly in whole or in part, any Intellectual Property Asset
which Priveco is presently using or which is necessary for the conduct of its
business. To the best knowledge of Priveco, no employee or contractor of Priveco
has entered into any contract or agreement that restricts or limits in any way
the scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than Priveco.

(d) Patents

     Except as set out in Schedule 6, Priveco does not hold any right, title or
interest in and to any Patent and Priveco has not filed any patent application
with any third party. To the best knowledge of Priveco, none of the products
manufactured and sold, nor any process or know-how used, by Priveco infringes or
is alleged to infringe any patent or other proprietary night of any other person
or entity.

(e) Trademarks

     Except as set out in Schedule 6, Priveco does not hold any right, title or
interest in and to any Mark and Priveco has not registered or filed any
application to register any Mark with any third party. To the best knowledge of
Priveco, none of the Marks, if any, used by Priveco infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.

(f) Copyrights

     Schedule 6 contains a complete and accurate list and summary description of
all Copyrights. Priveco is the owner of all right, title, and interest in and to
each of the Copyrights, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims. If applicable, all registered
Copyrights are currently in compliance with formal legal requirements, are valid
and enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety days after the Closing Date. To the best knowledge of
Priveco, no Copyright is infringed or has been challenged or threatened in any
way and none of the subject matter of any of the Copyrights infringes

--------------------------------------------------------------------------------

- 13 -

or is alleged to infringe any copyright of any third party or is a derivative
work based on the work of a third party. All works encompassed by the Copyrights
have been marked with the proper copyright notice.

(g) Trade Secrets

     Priveco has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets. Priveco has good title and an
absolute right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of Priveco, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Priveco. No Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way.

3.20 Insurance

     The products sold by and the assets owned by Priveco are insured under
various policies of general product liability and other forms of insurance
consistent with prudent business practices. All such policies are in full force
and effect in accordance with their terms, no notice of cancellation has been
received, and there is no existing default by Priveco, or any event which, with
the giving of notice, the lapse of time or both, would constitute a default
thereunder. All premiums to date have been paid in full.

3.21 Employees and Consultants

     All employees and consultants of Priveco have been paid all salaries,
wages, income and any other sum due and owing to them by Priveco, as at the end
of the most recent completed pay period. Priveco is not aware of any labor
conflict with any employees that might reasonably be expected to have a Priveco
Material Adverse Effect. To the best knowledge of Priveco, no employee of
Priveco is in violation of any term of any employment contract, non-disclosure
agreement, non-competition agreement or any other contract or agreement relating
to the relationship of such employee with Priveco or any other nature of the
business conducted or to be conducted by Priveco.

3.22 Real Property

     Priveco does not own any real property. Each of the leases, subleases,
claims or other real property interests (collectively, the “Leases”) to which
Priveco is a party or is bound, as set out in Schedule 5, is legal, valid,
binding, enforceable and in full force and effect in all material respects. All
rental and other payments required to be paid by Priveco pursuant to any such
Leases have been duly paid and no event has occurred which, upon the passing of
time, the giving of notice, or both, would constitute a breach or default by any
party under any of the Leases. The Leases will continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing Date. Priveco has not assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered any interest in the Leases or the leasehold
property pursuant thereto.

3.23 Material Contracts and Transactions

     Schedule 7 lists each material contract, agreement, license, permit,
arrangement, commitment, instrument or contract to which Priveco is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by Priveco under any
Contract, or any event that with notice or the lapse of time, or both, will
create a material breach or

--------------------------------------------------------------------------------

- 14 -

violation thereof or default under any Contract by Priveco. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction contemplated by this Agreement. There exists no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any Contract.

3.24 Certain Transactions

     Priveco is not a guarantor or indemnitor of any indebtedness of any third
party, including any person, firm or corporation.

3.25 No Brokers

     Priveco has not incurred any independent obligation or liability to any
party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transaction contemplated by this Agreement.

3.26 Completeness of Disclosure

     No representation or warranty by Priveco in this Agreement nor any
certificate, schedule, statement, document or instrument furnished or to be
furnished to Pubco pursuant hereto contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

4. REPRESENTATIONS AND WARRANTIES OF PUBCO

     As of the Closing, Pubco represents and warrants to Priveco and the Selling
Shareholders and acknowledges that Priveco and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Priveco or the Selling Shareholders, as
follows:

4.1 Organization and Good Standing

     Pubco is duly incorporated, organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own, lease and to carry on its business as now being
conducted. Pubco is qualified to do business and is in good standing in each of
the jurisdictions in which it owns property, leases property, does business, or
is otherwise required to do so, where the failure to be so qualified would have
a material adverse effect on the businesses, operations, or financial condition
of Pubco.

4.2 Authority

     Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This

--------------------------------------------------------------------------------

- 15 -

Agreement has been, and the other Pubco Documents when executed and delivered by
Pubco as contemplated by this Agreement will be, duly executed and delivered by
Pubco and this Agreement is, and the other Pubco Documents when executed and
delivered by Pubco, as contemplated hereby will be, valid and binding
obligations of Pubco enforceable in accordance with their respective terms,
except:

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

    (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

    (c)

as limited by public policy.

4.3 Capitalization of Pubco

     The entire authorized capital stock and other equity securities of Pubco
consists of 75,000,000 shares of common stock with a par value of $0.001 (the
“Pubco Common Stock”). As of the date of this Agreement, there are 30,000,000
shares of Pubco Common Stock issued and outstanding, prior to the Share Split
and the Private Placement of up to 3,444,444 shares, and after giving effect to
such transactions there will be up to 22,296,296 issued and outstanding shares
of Pubco Common Stock, immediately prior to the issuance of the Pubco Shares to
represent no less than 65% of which shares shall be beneficially owned by the
Priveco Shareholders All of the issued and outstanding shares of Pubco Common
Stock have been and the shares of Pubco Common Stock to be issued in the Share
Split and the Private Placement will be duly authorized, are validly issued,
were not and will not be issued in violation of any pre-emptive rights and are
and will be fully paid and non-assessable, are not and will not be subject to
pre-emptive rights and were and will be issued in full compliance with all
federal, state, provincial and local laws, rules and regulations. There are no
outstanding options, warrants, subscriptions, phantom shares, conversion rights,
or other rights, agreements, or commitments obligating Pubco to issue any
additional shares of Pubco Common Stock, or any other securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire from
Pubco any shares of Pubco Common Stock as of the date of this Agreement. There
are no agreements purporting to restrict the transfer of the Pubco Common Stock,
no voting agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Pubco Common Stock.

4.4 Directors and Officers of Pubco

     The duly elected or appointed directors and the duly appointed officers of
Pubco are as listed on Schedule 4.

4.5 Corporate Records of Pubco

     The corporate records of Pubco, as required to be maintained by it pursuant
to the laws of the State of Nevada, are accurate, complete and current in all
material respects, and the minute book of Pubco is, in all material respects,
correct and contains all material records required by the law of the State of
Nevada in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Pubco.

--------------------------------------------------------------------------------

- 16 -

4.6 Non-Contravention

     Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

    (b)

violate any provision of the applicable incorporation or charter documents of
Pubco; or

    (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.

4.7 Validity of Pubco Common Stock Issuable upon the Transaction

     The Pubco Shares to be issued to the Selling Shareholders upon consummation
of the Transaction in accordance with this Agreement will, upon issuance, have
been duly and validly authorized and, when so issued in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid and
non-assessable.

4.8 Actions and Proceedings

     To the best knowledge of Pubco, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Pubco, threatened against Pubco which involves any of
the business, or the properties or assets of Pubco that, if adversely resolved
or determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of Pubco taken as a whole (a “Pubco
Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Pubco Material Adverse Effect.

4.9 Compliance

(a)

To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

    (b)

To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

    (c)

Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in


--------------------------------------------------------------------------------

- 17 -

full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Pubco, threatened, and none of them will be affected in a
material adverse manner by the consummation of the Transaction; and

    (d)

Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore; and

    (e)

Pubco is subject to the reporting requirements of Section 15(d) of the Exchange
Act and as of the Closing will have filed all reports required to be filed
during the past 12 months. . The Pubco SEC Documents do not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading.

4.10 Filings, Consents and Approvals

     No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Pubco of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.

4.11 SEC Filings

     Pubco has furnished or made available to Priveco and the Selling
Shareholders a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Pubco with the SEC (collectively, and as
such documents have since the time of their filing been amended, the “Pubco SEC
Documents”). As of their respective dates, the Pubco SEC Documents complied in
all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Pubco SEC Documents. The Pubco SEC Documents
constitute all of the documents and reports that Pubco was required to file
during the past 12 months with the SEC pursuant to the Exchange Act and the
rules and regulations promulgated thereunder by the SEC. The Pubco SEC Documents
do not contain any untrue statement of material fact or omit to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

4.12 Financial Representations

     Included with the Pubco SEC Documents are true, correct, and complete
copies of audited balance sheets for Pubco dated as of January 31, 2008, and
unaudited balance sheets for Pubco dated as of July 31, 2008 (the “Pubco
Accounting Date”), together with related statements of income, cash flows, and
changes in shareholder’s equity for the fiscal year and interim period then
ended (collectively, the “Pubco Financial Statements”). The Pubco Financial
Statements:

(a)

are in accordance with the books and records of Pubco;

    (b)

present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods;

    (c)

have been prepared in accordance with GAAP;


--------------------------------------------------------------------------------

- 18 -

(d)

and to the best knowledge of Pubco do not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.

     Pubco has not received any advice or notification from its independent
certified public accountants that Pubco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Pubco Financial Statements or the books and records of Pubco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Pubco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Pubco. Pubco has not engaged in any transaction,
maintained any bank account, or used any funds of Pubco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Pubco.

4.13 Absence of Undisclosed Liabilities

     Pubco has no material Liabilities or obligations either direct or indirect,
matured or unmatured, absolute, contingent or otherwise, which:

(a)

are not set forth in the Pubco Financial Statements or have not heretofore been
paid or discharged;

    (b)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

    (c)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Pubco Financial Statements.

4.14 Tax Matters

(a)

As of the date hereof:

      (i)

Pubco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

      (ii)

all such returns are true and correct in all material respects;

      (b)

Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

      (c)

Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Canada Revenue Agency or the Internal Revenue
Service or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof;

      (d)

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and


--------------------------------------------------------------------------------

- 19 -

(e)

To the best knowledge of Pubco, the Pubco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Pubco for the accounting period ended on the Pubco Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the Pubco Accounting Date or for any profit earned
by Pubco on or prior to the Pubco Accounting Date or for which Pubco is
accountable up to such date and all contingent Liabilities for Taxes have been
provided for or disclosed in the Pubco Financial Statements.

4.15 Absence of Changes

     Since the Pubco Accounting Date, except as disclosed in the Public SEC
Documents and except as contemplated in this Agreement, Pubco has not:

(a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

    (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties;

    (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

    (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

    (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

    (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

    (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

    (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

    (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

    (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;


--------------------------------------------------------------------------------

- 20 -

(k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

    (l)

agreed, whether in writing or orally, to do any of the foregoing.

4.16 Absence of Certain Changes or Events

     Since the Pubco Accounting Date, except as and to the extent disclosed in
the Pubco SEC Documents, there has not been:

(a)

a Pubco Material Adverse Effect; or

    (b)

any material change by Pubco in its accounting methods, principles or practices.

4.17 Subsidiaries

     Pubco does not have any subsidiaries or agreements of any nature to acquire
any subsidiary or to acquire or lease any other business operations, except as
disclosed in the Pubco SEC Documents.

4.18 Personal Property

     There are no material equipment, furniture, fixtures and other tangible
personal property and assets owned or leased by Pubco, except as disclosed in
the Pubco SEC Documents.

4.19 Employees and Consultants

     Pubco does not have any employees or consultants, except as disclosed in
the Pubco SEC Documents.

4.20 Material Contracts and Transactions

     Other than as expressly contemplated by this Agreement, there are no
material contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Pubco is a party except as
disclosed in writing to Priveco or as disclosed in the Pubco SEC Documents.

4.21 No Brokers

     Pubco has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

4.22 Internal Accounting Controls

     Pubco maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Pubco’s certifying officers have evaluated the
effectiveness of Pubco’s disclosure

--------------------------------------------------------------------------------

- 21 -

controls and procedures and its internal control over financial reporting as of
end of the most recent annual or quarterly report required to be filed with the
SEC (the date of such report, the “Evaluation Date”). Pubco presented in its
most recently filed annual or quarterly report the conclusions of the certifying
officers about the effectiveness of the internal controls over financial
reporting based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in Pubco’s disclosure
controls and procedures and it internal controls financial reporting (as such
term are defined in Rule 15d-15(e) and Rule 15d-15(f), respectively).

4.23 Listing and Maintenance Requirements

     Pubco is currently quoted on the OTC Bulletin Board and has not, in the 12
months preceding the date hereof, received any notice from the OTC Bulletin
Board or the NASD or any trading market on which Pubco’s common stock is or has
been listed or quoted to the effect that Pubco is not in compliance with the
quoting, listing or maintenance requirements of the OTCBB or such other trading
market. Pubco is subject to the reporting requirements of Section 15(d) of the
Exchange Act and it does not have a class of securities registered with the SEC
pursuant to Section 12 of the Exchange Act.

4.24 Application of Takeover Protections

     Pubco and its board of directors have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under Pubco’s certificate or articles
of incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to Pubco as a result of the
transactions contemplated under this Agreement or the exercise of any rights
pursuant to this Agreement.

4.25 No Liabilities

     Upon Closing, Pubco shall have no direct, indirect or contingent
liabilities outstanding that exceed $10,000.

4.26 Completeness of Disclosure

     No representation or warranty by Pubco in this Agreement nor any
certificate, schedule, statement, document or instrument furnished or to be
furnished to Priveco pursuant hereto contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make any statement made
herein or therein not misleading.

5. CLOSING CONDITIONS

5.1 Conditions Precedent to Closing by Pubco

     The obligation of Pubco to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6. The Closing of the Transaction contemplated by this Agreement will
be deemed to mean a waiver of all conditions to Closing. These conditions
precedent are for the benefit of Pubco and may be waived by Pubco in its sole
discretion.

(a) Representations and Warranties

--------------------------------------------------------------------------------

- 22 -

     The representations and warranties of Priveco and the Selling Shareholders
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and Priveco
will have delivered to Pubco a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by Priveco in this Agreement
are true and correct.

(b) Performance

     All of the covenants and obligations that Priveco and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

(c) Transaction Documents

     This Agreement, the Priveco Documents, the Priveco Financial Statements and
all other documents necessary or reasonably required to consummate the
Transaction, all in form and substance reasonably satisfactory to Pubco, will
have been executed and delivered to Pubco.

(d) Third Party Consents

     Pubco will have received duly executed copies of all third party consents
and approvals contemplated by this Agreement, in form and substance reasonably
satisfactory to Pubco.

(e) Secretary’s Certificate – Priveco

     Pubco will have received a certificate from the Secretary of Priveco
attaching:

  (i)

a copy of Priveco’s Bylaws, Articles of Incorporation and all other
incorporation documents, as amended through the Closing Date; and

        (ii)

copies of resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

(f) No Material Adverse Change

     No Priveco Material Adverse Effect will have occurred since the date of
this Agreement.

(g) No Action

     No suit, action, or proceeding will be pending or threatened which would:

  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.

(h) Outstanding Shares

--------------------------------------------------------------------------------

- 23 -

     Priveco will have no more than 100 shares of Priveco Common Stock and
1,063,603 shares of Priveco Preferred Stock issued and outstanding on the
Closing Date.

(i) Delivery of Financial Statements

     Priveco will have delivered to Pubco the Priveco Financial Statements,
which financial statements will include audited financial statements for
Priveco’s two fiscal years, prepared in accordance with GAAP and audited by an
independent auditor registered with the Public Company Accounting Oversight
Board in the United States.

(j) Due Diligence Review of Financial Statements

     Pubco and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Priveco Financial Statements.

(k) Due Diligence Generally

     Pubco and its solicitors will be reasonably satisfied with their due
diligence investigation of Priveco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction,
including:

  (i)

materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

        (ii)

a physical inspection of the assets of Priveco by Pubco or its representatives;
and

        (iii)

title to the material assets of Priveco.

(l) Compliance with Securities Laws

     Pubco will have received evidence satisfactory to Pubco that the Pubco
Shares issuable in the Transaction will be issuable without registration
pursuant to the Securities Act in reliance on an exemption from the registration
requirements of the Securities Act provided by Regulation S and/or Regulation D;
and

  (i)

in reliance upon an exemption from the prospectus and registration requirements
of the B.C. Securities Act;

        (ii)

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Pubco Shares to each
Selling Shareholder, Priveco will deliver to Pubco on Closing, a US Securities
Law Questionnaire, as applicable, duly executed by each Selling Shareholder

(m) Pubco is a “shell company, as that term is defined in Section 12b-2 of the
Exchange Act.

5.2 Conditions Precedent to Closing by Priveco

     The obligation of Priveco and the Selling Shareholders to consummate the
Transaction is subject to the satisfaction or written waiver of the conditions
set forth below by a date mutually agreed upon by

--------------------------------------------------------------------------------

- 24 -

the parties hereto in writing and in accordance with Section 10.6. The Closing
of the Transaction will be deemed to mean a waiver of all conditions to Closing.
These conditions precedent are for the benefit of Priveco and the Selling
Shareholders and may be waived by Priveco in its discretion.

(a) Representations and Warranties

     The representations and warranties of Pubco set forth in this Agreement
will be true, correct and complete in all respects as of the Closing Date, as
though made on and as of the Closing Date and Pubco will have delivered to
Priveco: (i) a certificate dated the Closing Date, to the effect that the
representations and warranties made by Pubco in this Agreement are true and
correct, and (ii) the evidence received by Pubco described in Section 5.1(k),
addressed to Priveco and the Selling Shareholders by the person (individual or
entity) providing such evidence and signed by such person.

(b) Performance

     All of the covenants and obligations that Pubco are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been performed and complied with in all material respects. Pubco must have
delivered each of the documents required to be delivered by it pursuant to this
Agreement.

(c) Transaction Documents

     This Agreement, the Pubco Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Priveco, will have been executed and delivered by
Pubco.

(d) Third Party Consents

     Priveco will have received from Pubco duly executed copies of all
third-party consents, permits, authorisations and approvals of any public,
regulatory (including the SEC) or governmental body or authority or person or
entity contemplated by this Agreement, in the form and substance reasonably
satisfactory to Priveco.

(e) No Material Adverse Change

     No Pubco Material Adverse Effect will have occurred since the date of this
Agreement.

(f) No Action

     No suit, action, or proceeding will be pending or threatened before any
governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.


--------------------------------------------------------------------------------

- 25 -

(g) Share Split and Private Placement

     On or before the Closing Date, the Share Split and Private Placement shall
be effective and have closed.

(h) Public Market

     On the Closing Date, the shares of Pubco Common Stock will be quoted on the
National Association of Securities Dealers, Inc.’s OTC Bulletin Board.

(i) Due Diligence Review of Financial Statements

     Priveco and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Pubco Financial Statements, the Pubco
SEC Documents, and the contents thereof, prepared in accordance with GAAP.

(j) Due Diligence Generally

     Priveco will be reasonably satisfied with their due diligence investigation
of Pubco that is reasonable and customary in a transaction of a similar nature
to that contemplated by the Transaction.

6. ADDITIONAL COVENANTS OF THE PARTIES

6.1 Notification of Financial Liabilities

     Priveco, on the one hand, and Pubco, on the other hand, will immediately
notify the other, as the case may be, in accordance with Section 10.6 hereof, if
either party receives any advice or notification from its independent certified
public accounts that it has used any improper accounting practice that would
have the effect of not reflecting or incorrectly reflecting in its books,
records, and accounts, any properties, assets, Liabilities, revenues, or
expenses. Notwithstanding any statement to the contrary in this Agreement, this
covenant will survive Closing and continue in full force and effect.

6.2 Access and Investigation

     Between the date of this Agreement and the Closing Date, Priveco, on the
one hand, and Pubco, on the other hand, will, and will cause each of their
respective representatives to:

(a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

    (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

    (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

     All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the

--------------------------------------------------------------------------------

- 26 -

normal business operations of the other party. Each party will instruct its
auditors to co-operate with the other party and its representatives in
connection with such investigations.

6.3 Confidentiality

     All information regarding the business of Priveco including, without
limitation, financial information that Priveco provides to Pubco during Pubco’s
due diligence investigation of Priveco will be kept in strict confidence by
Pubco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Pubco or disclosed to any third party
(other than Pubco’s professional accounting and legal advisors) without the
prior written consent of Priveco. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.

6.4 Notification

     Between the date of this Agreement and the Closing Date, each of the
parties to this Agreement will promptly notify the other parties in writing if
it becomes aware of any fact or condition that causes or constitutes a material
breach of any of its representations and warranties as of the date of this
Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

6.5 Exclusivity

     Until such time, if any, as this Agreement is terminated pursuant to this
Agreement, Priveco and Pubco will not, directly or indirectly, solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

6.6 Conduct of Priveco and Pubco Business Prior to Closing

     From the date of this Agreement to the Closing Date, and except to the
extent that Pubco otherwise consents in writing, Priveco will operate its
business substantially as presently operated and only in

--------------------------------------------------------------------------------

- 27 -

the ordinary course and in compliance with all applicable laws, and use its best
efforts to preserve intact its good reputation and present business organization
and to preserve its relationships with persons having business dealings with it.
Likewise, from the date of this Agreement to the Closing Date, and except to the
extent that Priveco otherwise consents in writing, Pubco will operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

6.7 Certain Acts Prohibited – Priveco

     Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Priveco will not, without the prior written consent of Pubco:

(a)

amend its Constitution, Articles of Association or other incorporation
documents;

      (b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco
except in the ordinary course of business;

      (c)

dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

      (d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

      (e)

not:

      (i)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Common Stock, or

      (ii)

split, combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock; or

      (f)

not materially increase benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

6.8 Certain Acts Prohibited – Pubco

     Except as expressly contemplated by this Agreement, between the date of
this Agreement and the Closing Date, Pubco will not, without the prior written
consent of Priveco:

(a)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;


--------------------------------------------------------------------------------

- 28 -

(b)

dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

    (c)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or

    (d)

materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

6.9 Public Announcements

     Pubco and Priveco each agree that they will not release or issue any
reports or statements or make any public announcements relating to this
Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required by the disclosure
obligation imposed on Pubco or Priveco or their respective affiliates under
rules or regulations of any stock exchange or laws of any jurisdiction.

7. CLOSING

7.1 Closing

     The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

7.2 Closing Deliveries of Priveco and the Selling Shareholders

     At Closing, Priveco and the Selling Shareholders will deliver or cause to
be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Pubco:

(a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

    (b)

if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

    (c)

share certificates representing the Priveco Shares as required by Section 2.3 of
this Agreement, if such have been issued;

    (d)

share certificates representing the Priveco Preferred Shares duly endorsed for
transfer to Pubco;

    (e)

certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement; and

    (f)

the Priveco Documents, the Priveco Financial Statements and any other necessary
documents, each duly executed by Priveco, as required to give effect to the
Transaction..


--------------------------------------------------------------------------------

- 29 -

7.3 Closing Deliveries of Pubco

     At Closing, Pubco will deliver or cause to be delivered the following,
fully executed and in the form and substance reasonably satisfactory to Priveco:

(a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction and the appointment of W. Keith Webb pursuant to Section 7.4;

    (b)

all certificates and other documents required by Section 5.2 of this Agreement;

    (c)

deliver or cause to be delivered the share certificates representing the Pubco
Shares; and

    (d)

the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

7.4 Additional Closing Delivery of Priveco

     At Closing, Priveco will deliver or cause to be delivered the Consent to
Act of W. Keith Webb, pursuant to which Mr. Webb will consent to act as
President and Chief Executive Officer of Pubco following the Closing Date.

7.5 Additional Closing Conditions

     At or prior to Closing, Pubco shall have closed the Private Placement. This
Agreement may be terminated by Priveco and shall be null and void in the event
that the Private Placement has not closed on or before the Closing Date. Pubco
also shall represent and warrant to Priveco and the Selling Shareholders that
its officers and directors will raise an additional minimum of $2 million (and a
maximum of $4 million) within 6 months of Closing and to the extent that less
proceeds are raised, the shareholdings of Pubco officers and directors will be
decreased by the same percentage as the amount of proceeds is less than the
minimum. By way of illustration, if only $1 million is raised, the Pubco
shareholdings will be reduced by 50%, thereby increasing the shareholdings of
the Priveco Shareholders by 17.5% of the issued and outstanding shares so that
the Priveco Shareholders beneficially own 82.5% of the then issued and
outstanding Publco shares and the Puboc shareholders beneficially own 17.5% .

8. TERMINATION

8.1 Termination

     This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

(a)

mutual agreement of Pubco and Priveco;

    (b)

Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

    (c)

Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the


--------------------------------------------------------------------------------

- 30 -

breaching party, to the reasonable satisfaction of Priveco, within ten business
days after notice of such breach is given by Priveco (except that no cure period
will be provided for a breach by Pubco that by its nature cannot be cured);

    (d)

Pubco or Priveco, if the Transaction contemplated by this Agreement has not been
consummated prior to 45 days after the date hereof, unless the parties hereto
agree to extend such date in writing;

    (e)

Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable; or

    (f)

Priveco if any of the conditions of Section 7.5 are not satisfied on or before
the Closing Date.

8.2 Effect of Termination

     In the event of the termination of this Agreement as provided in Section
8.1, this Agreement will be of no further force or effect, provided, however,
that no termination of this Agreement will relieve any party of liability for
any breaches of this Agreement that are based on a wrongful refusal or failure
to perform any obligations.

9. INDEMNIFICATION, REMEDIES, SURVIVAL

9.1 Certain Definitions

     For the purposes of this Article 9 the terms “Loss” and “Losses” mean any
and all demands, claims, actions or causes of action, assessments, losses,
damages, Liabilities, costs, and expenses, including without limitation,
interest, penalties, fines and reasonable attorneys, accountants and other
professional fees and expenses, but excluding any indirect, consequential or
punitive damages suffered by Pubco or Priveco including damages for lost profits
or lost business opportunities.

9.2 Agreement of Priveco to Indemnify

     Priveco will indemnify, defend, and hold harmless, to the full extent of
the law, Pubco from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Pubco by reason of, resulting
from, based upon or arising out of:

(a)

the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

    (b)

the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.

9.3 Agreement of the Selling Shareholders to Indemnify

     The Selling Shareholders will indemnify, defend, and hold harmless, to the
full extent of the law, Pubco and its shareholders from, against, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Pubco and its shareholders by reason of, resulting from, based upon or
arising out of:

--------------------------------------------------------------------------------

- 31 -

(a)

any breach by the Selling Shareholders of Section 2.2 of this Agreement; or

    (b)

any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Questionnaires executed by each Selling Shareholder as part of the share
exchange procedure detailed in Section 2.3 of this Agreement.

9.4 Agreement of Pubco to Indemnify

     Pubco will indemnify, defend, and hold harmless, to the full extent of the
law, including NRS 78.502 and NRS 78.751 as if Priveco and the Selling
Shareholders were officers, directors, employees and agents of Pubco, Priveco
and the Selling Shareholders from, against, for, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by Priveco and
the Selling Shareholders by reason of, resulting from, based upon or arising out
of:

(a)

the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

    (b)

the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

10. MISCELLANEOUS PROVISIONS

10.1 Effectiveness of Representations; Survival

     Each party is entitled to rely on the representations, warranties and
agreements of each of the other parties and all such representation, warranties
and agreement will be effective regardless of any investigation that any party
has undertaken or failed to undertake. Unless otherwise stated in this
Agreement, and except for instances of fraud, the representations, warranties
and agreements will survive the Closing Date and continue in full force and
effect until one (1) year after the Closing Date.

10.2 Further Assurances

     Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.

10.3 Amendment

     This Agreement may not be amended except by an instrument in writing signed
by each of the parties.

10.4 Expenses

     Pubco will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives and
accountants; provided that Pubco and Priveco will bear its respective legal
costs

--------------------------------------------------------------------------------

- 32 -

incurred in connection with the preparation, execution and performance of this
Agreement and the Transaction contemplated hereby.

10.5 Entire Agreement

     This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

10.6 Notices

     All notices and other communications required or permitted under this
Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Priveco or any of the Selling Shareholders:

If to Priveco or any of the Selling Shareholders:

  BLUE WATER VENTURES OF KEY WEST, INC.   c/o W. Keith Webb   1765 Country Walk
Drive   Orange Park, FL 32003   Attention: W. Keith Webb   Telephone:
904-215-7601   Facsimile: 904-269-4577         With a copy (which will not
constitute notice) to:         David J. Levenson   7947 Turncrest Drive  
Potomac, MD 20854   Telephone: 301-299-8092   Facsimile: 301-299-8093         If
to Pubco:           KITCHER RESOURCES INC.,   c/o 15th Floor, 654 Madison
Avenue,   New York, New York 10021   Attention:

Seth Shaw

  Telephone:

917-796-9926


--------------------------------------------------------------------------------

- 33 -

  With a copy (which will not constitute notice) to:         W.L. MACDONALD LAW
CORPORATION   Suite 1210 – 777 Hornby Street   Vancouver, British Columbia
Canada V6Z 1S4         Attention: William L. Macdonald   Telephone:

(604) 689-1022

  Facsimile:

(604) 681-4760


All such notices and other communications will be deemed to have been received:

    (a)

in the case of personal delivery, on the date of such delivery;

    (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

    (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch;

    (d)

in the case of regular mailing, on the fifth business day following mailing; and

    (e)

in the case of registered or certified mail, return receipt requested, on the
date of receipt.

10.7 Headings

     The headings contained in this Agreement are for convenience purposes only
and will not affect in any way the meaning or interpretation of this Agreement.

10.8 Benefits

     This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

10.9 Assignment

     This Agreement may not be assigned (except by operation of law) by any
party without the consent of the other parties.

10.10 Governing Law

     This Agreement will be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts made and to be performed
therein.

10.11 Construction

     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.

--------------------------------------------------------------------------------

- 34 -

10.12 Gender

     All references to any party will be read with such changes in number and
gender as the context or reference requires.

10.13 Business Days

     If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Nevada, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.

10.14 Counterparts

     This Agreement may be executed in one or more counterparts, all of which
will be considered one and the same agreement and will become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties, it being understood that all parties need not sign the same
counterpart.

10.15 Fax Execution

     This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.

10.16 Schedules and Exhibits

     The schedules and exhibits are attached to this Agreement and incorporated
herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

KITCHER RESOURCES INC.             Per:     Authorized Signatory     Name: Seth
Shaw     Title: President         BLUE WATER VENTURES OF KEY WEST, INC.        
    Per:       Authorized Signatory     Name:     Title:  


--------------------------------------------------------------------------------

- 35 -

SCHEDULE 1

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND THE
SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

THE SELLING SHAREHOLDERS

Shareholder’s Name


Number of
Priveco Shares
Held before
Closing Total Number of
Pubco Shares
to be issued by
Pubco on Closing                                                                
                                                 


--------------------------------------------------------------------------------

- 36 -

Shareholder’s Name


Number of
Priveco Shares
Held before
Closing Total Number of
Pubco Shares
to be issued by
Pubco on Closing                                                            
TOTAL    


--------------------------------------------------------------------------------

Schedule 1A

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

ACKNOWLEDGED AND AGREED TO THIS _______ day of __________________, 2008, BY:

    (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of Subscriber)           (Country of Subscriber)          
(Telephone number of Subscriber)           (Social Security/Insurance No. of
Subscriber)  


--------------------------------------------------------------------------------

SCHEDULE 2

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

U.S. SECURITIES LAW QUESTIONNAIRE

The following questionnaire is to be completed by you (the “Subscriber”) in
furtherance of a proposed investment in Kitcher Resources Inc. (“Kitcher”), as
described in the Agreement attached hereto, dated ________________, 2008,
pursuant to which the Subscriber has agreed to acquire certain shares of common
stock (the “Securities”) from Kitcher. This questionnaire will be relied upon by
Kitcher to complete the transactions contemplated in the Agreement.

1.

If not a resident in the United States, the Subscriber covenants, represents and
warrants to Kitcher that:





 

(a)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;





 



(b)

the Subscriber is not a U.S. Person;





 

(c)

the Subscriber is resident in the jurisdiction set out on the signature page of
this Agreement;





 

(d)

the sale of the Securities to the Subscriber as contemplated in the Letter
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;





 

(e)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Units in the United States
or to U.S. Persons;





 

(f)

the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Subscriber's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities; and





 

(g)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities.





 

2.

If resident in the United States, the Subscriber covenants, represents and
warrants to Kitcher that:





 



(a)

the Subscriber is a U.S. Person;





 

(b)

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the


--------------------------------------------------------------------------------


 

Subscription Agreement and it is able to bear the economic risk of loss arising
from such transaction;

        (c)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that the Subscriber may sell or
otherwise dispose of any of the Securities pursuant to registration thereof
pursuant to the Securities Act of 1933 (the “Securities Act”) and any applicable
State securities laws, an exemption from such registration requirements is
available or registration is not required pursuant to Regulation S under the
Securities Act or registration is otherwise not required under this Securities
Act;

        (d)

the Subscriber satisfies one or more of the categories indicated below (please
check the appropriate box):


  [ ] Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

     



  [ ] Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000;

     



  [ ] Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

     



  [ ] Category 4

A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the


--------------------------------------------------------------------------------


employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors;

     



[ ] Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

     



  [ ] Category 6

A director or executive officer of Kitcher;

     



[ ] Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act; or

     



[ ] Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories; and


  (e)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the _____day of __________________, 2008.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print or Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. No.


--------------------------------------------------------------------------------

SCHEDULE 3

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PRIVECO

Directors:

Officers:

--------------------------------------------------------------------------------

SCHEDULE 4

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PUBCO

Directors:

Seth Shaw


Officers:

Seth Shaw

--------------------------------------------------------------------------------

SCHEDULE 5

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

PRIVECO LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES, TAXES AND OTHER
PROPERTY INTERESTS

           


--------------------------------------------------------------------------------

SCHEDULE 6

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

PRIVECO INTELLECTUAL PROPERTY

--------------------------------------------------------------------------------

SCHEDULE 7

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND THE
SELLING SHAREHOLDERS AS SET OUT
IN THE SHARE EXCHANGE AGREEMENT

PRIVECO MATERIAL CONTRACTS

Document Name Date Parties Subject Matter / Related Document 1.       2.      


--------------------------------------------------------------------------------

SCHEDULE 8

TO THE SHARE EXCHANGE AGREEMENT
AMONG KITCHER RESOURCES INC., BLUE WATER VENTURES OF KEY WEST, INC. AND
THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

PRIVECO EMPLOYMENT AGREEMENTS AND ARRANGEMENTS

           


--------------------------------------------------------------------------------